FulleRton, J.
The act of March 24, 1913 (Laws 1913, p. 644; 3 Rem. & Bal. Code, § 8385-1 et seq.), commonly known as the Mothers’ Pension act, provided for an allowance out of the county treasury to certain destitute mothers whose husbands were dead, or were inmates of penal institutions, or who had been abandoned by their husbands and such abandonment had continued for a period of more than one year. In 1915 (Laws 1915, p. 364; Rem. 1915 Code, § 8385-1 et seq.), the act was repealed and a new act passed which pro*60vided for allowances only in cases where the husband is dead or confined in a penal institution or insane hospital, or whose husband, through total disability, is unable to support his family; making no provision for a case of abandonment.
While the act of 1913 was in force, the petitioner, Rose Snyder, made application to the proper authorities of King county for an allowance, basing her claim upon the fact that she had been abandoned by her husband, which abandonment had continued for more than one year. Her claim was allowed, and she was paid a fixed allowance until the repeal of the statute by the going into effect of the act of 1915. After that time she applied by petition to the juvenile court for a renewal of the allowance, again basing her claim upon the ground that she had been abandoned by her husband. The petition was disallowed and a judgment rendered dismissing the application. This appeal is prosecuted therefrom.
The appellant attacks the law of 1915 on the ground of constitutionality. She argues that it contravenes § 12 of art. 1 of the state constitution, which provides that no law shall be passed granting to any citizen or class of citizens, or corporations other than municipal, privileges and immunities which upon the same terms shall not equally belong to all citizens or corporations; and, also, that part of the fourteenth amendment to the constitution of the United States which provides that no state shall make or enforce laws which shall abridge the privileges or immunities of the citizens of the United States or deny to any person within its jurisdiction the equal protection of the laws. The specific objection is that the law makes an arbitrary selection of its beneficiaries, since it includes indigent mothers whose husbands are dead, or incarcerated in penal or insane institutions, or whose husbands are unable because of total disability to support their families, but excludes mothers whose husbands have abandoned them.
In support of the objections, her attorney presents an able brief on the principles to be applied by the courts in deter*61mining whether or not an act of the legislature falls under the constitutional ban of class legislation. But while we agree with his presentation in the abstract, we cannot think the principles contended for have application here. In the first place, the act of 1913 did not provide pensions for all classes of indigent mothers, and is, in consequence, as susceptible to the constitutional objection of class legislation as is the act of 1915. Any rule of law, therefore, which would destroy the act of 1915 on this ground would destroy all previous legislation on the subject, thus leaving the applicant utterly without remedy in any event.
In the second place, the state may care for its indigent and poor in any manner it pleases. What scheme will be adopted is wholly within the discretion of the legislature. That body may provide, without violating any provision of the constitution, that certain classes shall be cared for by regular allowances from the county treasury, while others may receive intermittent allowances, or be cared for at alms houses or poor farms maintained for the purpose. No individual or class of individuals can acquire a vested right to be cared for in any particular manner. Indeed, the state is under no legal obligation to care for its poor at all. While it undoubtedly has a moral obligation to do so, there is no such obligation as can be enforced in law. Such relief as it does provide is legally in the nature of a largess or bounty, which may be discontinued at the legislative will.
In the case before us, the legislature probably discontinued pensions to indigent mothers whose husbands had abandoned them because it concluded that to grant such pensions was not in accord with sound public policy. But whatever may have been its motive, there is no question as to its right and power to discontinue such pensions, and no former beneficiary can legally complain.
The judgment is affirmed.
Morris, C. J., Mount, and Ennis, JJ., concur.